DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on August 23rd, 2022 for application no. 17/370,310 filed on July 8th, 2021. Claims 1, 3 and 5-22 are pending. In the present amendment, claims 1, 3 and 20 are amended, claims 21-22 are new, and claims 2 and 4 are canceled.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 13 (lines 3-4), please change the recitation of “meshingly engage a side gear of the differential gear set” to - - meshingly engage [[a]] the first side gear of the differential gear set - - as antecedent basis has already been established in claim 1.

	Regarding Claim 14 (line 3), please change the recitation of “a surface of the side gear” to - - a surface of the first side gear - - as this feature is previously referred to in claim 1.

	Regarding Claim 21 (line 4), please change the recitation of “the larger diameter end of the at least one rod” to - - the larger diameter first end of the at least one rod - - as this feature is previously referred to in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 207 278 827) cited in the IDS filed August 9th, 2021, in view of Richards et al. (US 10,391,861), hereinafter Richards. See translation provided to Applicant with the Office Action mailed June 1st, 2022.

	Regarding Claim 1, Zeng teaches an electronically actuated locking differential (see Fig. 1) comprising: 
	a gear case (“housing” 8, 9) having a first end (8) and an opposite bell end (9), the gear case (8, 9) defining a gear chamber (see Figs. 1-2); 
	a differential gear set (“bevel gear” 5, “side gear A” 7 and “side gear B” 11) disposed in the gear case (8, 9), 
	the differential gear set (5, 7, 11) including a first side gear (7) and a second side gear (11); 
	a lock plate (“locking disk” 6) disposed at the gear case first end (8) and configured to selectively engage the differential gear set (5, 7, 11; [0013] - “The edge teeth of the side gear A (7) can be meshed with the inner teeth of the lock plate (6)”);
	an electronic actuator (“electromagnet coil” 1 and “magnetic disk” 3) disposed at the gear case bell end (9) and coupled to the lock plate (6) via at least one rod (“four sliding pins” 4);
	Serial No. 17/370,310Page 2 of 10wherein the electronic actuator (1, 3) is operable between an unlocked first mode where the lock plate (6) does not lockingly engage the differential gear set (5, 7, 11; [0019] - “the electromagnet coil (1) is energized to generate magnetism, and the magnetic disk (3) is pulled to the left; meanwhile, the lock disk (6) is synchronously pulled by the sliding pin (4) to be displaced to the left” and [0020] - “Further, when the power is turned on, the inner teeth of the lock plate (6) mesh with the outer teeth of the side gear A (7), and the outer teeth are still engaged with the inner surface of the housing a (8), through the lock plate. (6) The inner and outer teeth mesh with the side gear A (7) and the casing a (8) respectively, so as to realize the rigid connection between the side gear A and the differential lock casing, and the differential speed cannot be generated, and the left and right halves The shaft gears are rotated synchronously, which has the effect of locking the differential”), and 
	a locked second mode where the electronic actuator (1, 3) pulls the at least one rod (4) to thereby pull the lock plate (6) into locking engagement with the differential gear set (5, 7, 11) to thereby lock a pair of axle gears (see [0019]-[0020]), 
	the lock plate (6) configured to selectively lockingly engage the first side gear (7) in the locked second mode (see [0019]-[0020]).
	Zeng does not teach “a biasing mechanism disposed in the gear chamber between the first side gear and the lock plate, the biasing mechanism comprising a wave spring disposed exclusively inboard of the at least one rod and configured to bias the lock plate out of engagement with the first side gear…to thereby lock a pair of axle shafts”.
	Richards teaches a biasing mechanism (Fig. 4, “spring” 386) disposed in a gear chamber (“differential cavity” 322) between a first side gear (“first side gear” 346) and a lock plate (“thrust member” 398), 
	the biasing mechanism (386) comprising a wave spring (see Fig. 4) disposed exclusively inboard of at least one rod (“legs” 454) and configured to bias the lock plate (398) out of engagement with the first side gear (346; col. 8, line 61 - “disconnecting differential assembly 10 can be operated in a first mode, in which the actuator 390 is deactivated and the spring 386 places the second dog 382 in the first position (e.g., disconnected position) so that the first engagement features 510 are disengaged from the second engagement features 542”),
	Richards also teaches a pair of axle shafts (Fig. 2, “pair of axle shafts” 226, 222).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Zeng with the biasing mechanism and the pair of axle shafts taught by Richards, such that “a biasing mechanism disposed in the gear chamber between the first side gear and the lock plate, the biasing mechanism comprising a wave spring disposed exclusively inboard of the at least one rod and configured to bias the lock plate out of engagement with the first side gear… to thereby lock a pair of axle shafts”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing unintentional engagement of the lock plate and the side gear taught by Zeng and efficiently transferring the torque leaving the differential.

	Regarding Claim 3, Zeng and Richards teach the electronically actuated locking differential of claim 1, 
	Zeng teaches wherein the lock plate (Fig. 1, 6) is disposed outboard of the first side gear (7), and 
	the electronic actuator (1, 3) is disposed outboard of the second side gear (11).  

	Regarding Claim 5, Zeng and Richards teach the electronically actuated locking differential of claim 3, 
	Zeng teaches wherein the first side gear (Fig. 1, 7) is disposed between the lock plate (6) and the second side gear (11), and 
	the second side gear (11) is disposed between the first side gear (7) and the electronic actuator (1, 3).  

	Regarding Claim 6, Zeng and Richards teach the electronically actuated locking differential of claim 3, 
	Zeng teaches wherein the first and second side gears (Fig. 1, 7, 11) are disposed between the lock plate (6) and the electronic actuator (1, 3).  

	Regarding Claim 7, Zeng and Richards teach the electronically actuated locking differential of claim 1, 
	Zeng teaches wherein the lock plate (Fig. 2, 6) has a plurality of protrusions (see Fig. 2) on an outer circumference of the lock plate (6).  

	Regarding Claim 8, Zeng and Richards teach the electronically actuated locking differential of claim 7, 
	Zeng teaches wherein the plurality of protrusions (Fig. 2, outer circumferential portion of 6) are received within slots (see Figs. 1-2) formed in an inner wall of the gear case (Fig. 1, 8; [0018] - “Further, when the power is not energized under normal conditions, the lock plate (6) meshes with the inner surface of the housing a (8) through the outer edge teeth”).    

	Regarding Claim 9, Zeng and Richards teach the electronically actuated locking differential of claim 7, 
	Zeng teaches wherein each protrusion of the plurality of protrusions (Fig. 2, outer circumferential portion of 6) defines an aperture (see Figs. 1-2) configured to receive the at least one rod (4) therethrough.  

	Regarding Claim 10, Zeng and Richards teach the electronically actuated locking differential of claim 9.
Zeng or Richards do not teach “wherein the plurality of protrusions comprises eight protrusions, and the at least one rod comprises eight rods, wherein each protrusion receives one of the rods”.
	However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to duplicate the four protrusions and four pin arrangement taught by Zeng into an eight pin arrangement, such that “wherein the plurality of protrusions comprises eight protrusions, and the at least one rod comprises eight rods, wherein each protrusion receives one of the rods”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing a more robust connection between the lock plate and the armature taught by Zeng. Furthermore, the courts have held that “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04(VI)(B) - Duplication of Parts).

	Regarding Claim 11, Zeng and Richards teach the electronically actuated locking differential of claim 9, 
	Zeng teaches wherein the at least one rod (Fig. 1, 4) extends through an aperture (see Fig. 1) formed in the gear case (9; [0014] - “four sliding pins (4) are evenly installed on the outer edge of the side surface of the inner cavity of the differential lock housing”).  

	Regarding Claim 12, Zeng and Richards teach the electronically actuated locking differential of claim 11, 
	Zeng teaches wherein the at least one rod (Fig. 1, 4) is received within an aperture (see Fig. 1) formed in the electronic actuator (1, 3).

	Regarding Claim 13, Zeng and Richards teach the electronically actuated locking differential of claim 1, 
	Zeng teaches wherein the lock plate (Fig. 2, 6) has a plurality of radially disposed dog teeth (inner circumferential portion of 6) on a first face of the lock plate (6), the radially disposed dog teeth (6) configured to meshingly engage a side gear (7) of the differential gear set (5, 7, 11).  

	Regarding Claim 14, Zeng and Richards teach the electronically actuated locking differential of claim 13, 
	Zeng teaches wherein the radially disposed dog teeth (Fig. 2, inner circumferential portion of 6) are a first set of dog teeth (6) configured to meshingly engage a second set of dog teeth (outer circumferential surface of 7) formed on a surface of the side gear (7).  

	Regarding Claim 15, Zeng and Richards teach the electronically actuated locking differential of claim 1, 
	Zeng teaches wherein the electronic actuator (Fig. 1, 1, 3) includes an electromagnetic coil (1) and a stator (1).  

	Regarding Claim 16, Zeng and Richards teach the electronically actuated locking differential of claim 15, 
	Zeng teaches wherein the electromagnetic coil (Fig. 1, 1) and the stator (1) are disposed outside of the gear case (8, 9) and the lock plate (6) is disposed within the gear case (8, 9).  

	Regarding Claim 17, Zeng and Richards teach the electronically actuated locking differential of claim 16, 
	Zeng teaches wherein the electronic actuator (Fig. 1, 1, 3) further includes an armature (3).

	Regarding Claim 18, Zeng and Richards teach the electronically actuated locking differential of claim 17, 
	Zeng teaches wherein the armature (Fig. 1, 3) is disposed outside of the gear case (8, 9).  

	Regarding Claim 19, Zeng and Richards teach the electronically actuated locking differential of claim 13, 
	Zeng teaches wherein the at least one rod (Fig. 1, 4) includes a plurality of rods coupled between the lock plate (6) and an armature (3) of the electronic actuator (1, 3).

	Regarding Claims 20, Zeng and Richards teach the electronically actuated locking differential of claim 1, 
	wherein the at least one rod (Fig. 1, 4) includes a larger diameter first end (right end) coupled to the lock plate (6) and an opposite second end (left end) coupled to an armature (3) of the electronic actuator (1, 3)1.

	Regarding Claims 21, Zeng and Richards teach the electronically actuated locking differential of claim 20,
	wherein the lock plate (Fig. 1, 6) includes a plurality of circumferential protrusions (see Figs. 1-2) disposed on an outer diameter circumference of the lock plate (6), 
	each circumferential protrusion defining an aperture (see Figs. 1-2) that receives the larger diameter end (right end) of the at least one rod (4). 

	Regarding Claim 22, Zeng teaches an electronically actuated locking differential comprising: 
	a bell gear case (Fig. 1, 8, 9) having a first flange end (8) and an opposite bell end (9), 
	the bell gear case (8, 9) defining a gear chamber (see Fig. 1); 
	a differential gear set (5, 7, 11) disposed in the gear chamber of the gear case (8, 9), 
	the differential gear set (5, 7, 11) including a first side gear (7) and a second side gear (11); 
	a lock plate (6) disposed at the gear case first end (8) and configured to selectively engage the differential gear set (5, 7, 11),
	the lock plate (6) including a plurality of circumferential protrusions (see Figs. 1-2) disposed on an outer diameter circumference of the lock plate (6); 
	Serial No. 17/370,310Page 6 of 10an electronic actuator (Fig. 1, 1, 3) disposed at the gear case bell end (9) and coupled to the lock plate (6) via at least one rod (4), 
	each circumferential protrusion (Figs. 1-2, 6) defining an aperture that receives a larger diameter end (right end) of the at least one rod (4)1; and 
	wherein the electronic actuator (1, 3) is operable between an unlocked first mode where the lock plate (6) does not lockingly engage the differential gear set (5, 7, 11; see [0019]-[0020]), and 
	a locked second mode where the electronic actuator (1 ,3) pulls the at least one rod (4) to thereby pull the lock plate (6) into locking engagement with the differential gear set (5, 7, 11) to thereby lock a pair of axle gears (7, 11; see [0019]-[0020]).
	Zeng does not teach “a biasing mechanism disposed in the gear chamber, the biasing mechanism comprising a wave spring disposed exclusively inboard of the at least one rod and configured to bias the lock plate out of engagement with the first side gear…to thereby lock a pair of axle shafts”.
	Richards teaches a biasing mechanism (Fig. 4, 386) disposed in a gear chamber (322) between a first side gear (346) and a lock plate (398), 
	the biasing mechanism (386) comprising a wave spring (see Fig. 4) disposed exclusively inboard of at least one rod (454) and configured to bias the lock plate (398) out of engagement with the first side gear (346; see col. 8, line 61 passage above),
	Richards also teaches a pair of axle shafts (Fig. 2, 226, 222).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Zeng with the biasing mechanism and the pair of axle shafts taught by Richards, such that “a biasing mechanism disposed in the gear chamber, the biasing mechanism comprising a wave spring disposed exclusively inboard of the at least one rod and configured to bias the lock plate out of engagement with the first side gear…to thereby lock a pair of axle shafts”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing unintentional engagement of the lock plate and the side gear taught by Zeng and efficiently transferring the torque leaving the differential.

Response to Arguments
The Applicant's arguments filed August 23rd, 2022 are in response to the Office Action mailed June 1st, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 1 and 22, Applicant has recited features that distinguish from those taught by the prior art of Lin (CN 206 904 181); however, the claimed invention is still obvious in view of the prior art of record. See detailed and relevant rejections presented above. 
Regarding Claims 1 and 22, Applicant’s argument that “neither Zeng nor Lin teaches a bell-type differential” (p. 8) is not persuasive. Examiner must rely on the Applicant’s drawings as the specification does not explicitly define a “bell-type differential”. The prior art of Zeng (CN 207 278 827) clearly teaches a first flange end (Fig. 1, 8) and a second bell end (9) of a differential gear case (8, 9) defining a gear chamber. Absent a particular claimed difference between the bell housing piece 9 of Zeng and the present invention, the prior art of Zeng is still deemed to read upon the present claims.
	In conclusion, the amended claims 1, 3 and 5-22 are rejected. See detailed and relevant rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that recitation of a “larger diameter” end of the rod does not differentiate from the prior art of Zeng absent an additional recitation of a smaller diameter portion of the rod to compare the larger diameter end to.